Case 20-20425-GLT    Doc 318Filed 07/06/21 Entered 07/06/21 16:18:12 Desc Main
                           Document      Page 1 of 1              FILED
                                                                  7/6/21 4:08 pm
                                                                  CLERK
                                                                  U.S. BANKRUPTCY
                IN THE UNITED STATES BANKRUPTCY COURT             COURT - :'3$
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA
   IN RE:

   VIDEOMINING CORPORATION,                       Bankruptcy No. 20-20425-GLT

                Debtor.                           Chapter 11

   ONMYODO, LLC,                                  Document No.

                Applicant,                                            301
                                                  Related to Doc. No. 127
         vs.

   NO RESPONDENT.


                                ORDER OF COURT

         Upon consideration of the foregoing Fifth Interim Application of Onmyodo,

   LLC as Financial Consultant to the Debtor for the Period of January 1, 2021

   through April 30, 2021, it is hereby ORDERED, ADJUDGED and DECREED that

   the Applicant, Onmyodo, LLC be, and hereby is, granted fees in the amount of

   $37,515.00 and costs in the amount of $-0-.

                Robert O Lampl, Esq.



   Date:__________________                 ____
                                              __
                                              ________________________
                                              __
                                           ________________________________    ________
                                           Gr
                                           G
                                           Gregory
                                             reg
                                              egory L. Taddonio
                                                           Ta
                                                            adddo
                                                               donio
         July 06, 2021                     Un
                                           U
                                           United
                                            nited
                                              itite
                                                  edd States
                                                      Sta
                                                       tate
                                                        ate
                                                          tes Bankruptcy
                                                              Ban
                                                              Ba nkkru
                                                                    ruptc
                                                                       tcy C
                                                                           Co
                                                                           Court
                                                                            our
                                                                              u t Judg
                                                                                  Judge
                                                                                     ge
